Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  October 1, 2014                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  150050(96)(99)                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 150050
  v                                                          COA: 312645
                                                             Wayne CC: 11-007866-FC
  JAMES WALTER JONES,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion to withdraw as assigned counsel so that
  defendant-appellant can proceed in propria persona is GRANTED. On further order of
  the Chief Justice, the motion filed by defendant-appellant to strike the application for
  leave to appeal filed by assigned counsel is GRANTED. The pro per application for
  leave to appeal received from defendant-appellant on September 29, 2014, is accepted for
  filing on the date of this order. The plaintiff-appellee may file a new response to the pro
  per application by October 22, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 1, 2014